Citation Nr: 0711980	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  04-00 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a higher initial rating for degenerative 
arthritis of the right ankle, evaluated as 10 percent 
disabling from November 24, 2004, and as 20 percent disabling 
from July 18, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran was initially granted service connection for 
residuals of right ankle sprains with causalgia involving the 
distal peroneal nerve by way of the rating decision dated in 
January 2003.  He was assigned a 10 percent disability 
evaluation effective from July 11, 2000.  The veteran was 
then granted service connection for degenerative arthritis of 
the right ankle by way of a rating decision dated in April 
2005.  He was assigned a 10 percent disability evaluation 
effective from November 24, 2004.  The veteran contends that 
he is entitled to a rating in excess of 10 percent for his 
right ankle disability.  He has argued that his ankle 
condition is severe because of pain, instability, and 
impaired range of motion.  

The Board issued a decision in April 2004 and denied an 
initial rating in excess of 10 percent for right ankle 
sprains with causalgia involving the peroneal nerve.  The 
issue of an initial rating in excess of 10 percent for 
degenerative arthritis of the right ankle was remanded for 
additional development.  Thereafter, the RO issued an October 
2006 rating decision and granted a 20 percent rating, the 
highest evaluation allowable under the diagnostic code for 
limitation of motion of the ankle, for degenerative arthritis 
of the right ankle, effective from July 18, 2006.  
Consequently, the issue now before the Board is entitlement 
to an initial rating in excess of 10 percent from November 
24, 2004, and in excess of 20 percent from July 18, 2006.  




FINDINGS OF FACT

1.  For the period prior to July 18, 2006, the veteran's 
right ankle degenerative joint disease equated to no more 
than moderate limitation of motion.  

2.  Since July 18, 2006, the veteran's right ankle 
degenerative joint disease equates to no worse than marked 
limitation of motion.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
from November 24, 2004, or in excess of 20 percent from July 
18, 2006, for degenerative arthritis of the right ankle have 
not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2006); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-
5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from September 1963 to 
August 1966.  The veteran's service medical records (SMRs) 
reflect that he suffered several right ankle injuries in 
service.  In October 1963, the veteran complained of pain in 
his right ankle.  The ankle was wrapped in an ace bandage and 
he was put on light duty for two days.  He was diagnosed with 
right Achilles tenosynovitis.  In January 1965, the veteran 
was seen for a right ankle injury when he twisted his ankle 
playing basketball.  An x-ray was negative.  In April 1965, 
the veteran fell and twisted his ankle.  An x-ray was 
negative.  The veteran's ankle was placed in a cast.  The 
cast was removed in June 1965.  In August 1965, the veteran 
complained of weakness in his ankle.  

The veteran was seen at St. Paul Medical Center in May 1993 
for right leg pain.  The physician's impression was that of 
occlusion of the right anterior tibial artery.  The veteran 
underwent exploration of the right dorsalis pedis artery.  He 
was diagnosed with vascular insufficiency of the right 
dorsalis pedis artery.

A letter from B. Taylor, M.D., of the Mayo Clinic, dated in 
August 1994 was submitted.  Dr. Taylor reported that a bone 
scan of the lower limb showed blood flow and blood pool 
images which revealed no abnormality in either lower 
extremity.  Degenerative changes were noted on radiographs.  
A magnetic resonance imaging (MRI) and an x-ray of the right 
ankle were negative.  There was no evidence of occlusive 
vascular disease or vascular problems.  Dr. Taylor reported 
that the veteran was seen by the Orthopedic Foot Clinic where 
no orthopedic cause for his pain was found.  

The veteran submitted a letter from S. Gable, M.D., dated in 
May 2000.  Dr. Gable reported that the veteran was seen for 
pain in his right leg.  The veteran reported that the pain 
began when he was flying in an airplane seven years prior.  
He stated that the veteran had intermittent painful jabbing 
in and around the right ankle.  He reported that the veteran 
used a cane because of intermittent spasms in his right leg.  
A neurological examination reflected that the veteran had 
good, equal strength by direct strength training of all 
extremities, including the dorsi-flexures and plantar 
flexures of both feet.  Light touch, pinprick, vibratory 
sensation, position sensation, and temperature sensation were 
intact in all extremities.  Casual walk, toe walk, heel walk, 
and tandem walk were all normal.  Dr. Gable concluded that 
the neurological examination was normal.  There was no 
evidence of an upper motor neuron or lower motor neuron 
affection.  The etiology of the veteran's discomfort was 
reported to be unknown.  Dr. Gable stated that the veteran's 
discomfort might represent some nerve affliction because of 
the lancing quality of the pain and the radicular nature of 
the pain.  He reported that the veteran could have some 
sympathetic affection.  He prescribed Neurontin for the 
veteran's pain.  

A Thermogram performed by Dr. Gable in May 2000 revealed two 
abnormalities.  There was decreased temperature measurement 
in the lateral aspect of the left toes and foot and 
persistently decreased heat emission in the right ankle, 
particularly the anterior aspect.  The findings were not 
diagnostic for any particular neurological or vascular 
abnormality.  He reported that they could represent previous 
traumas of fracture and surgery.  There was no Thermographic 
evidence for reflex sympathetic dystrophy.  

In June 2000, Dr. Gable reported that the veteran had 
frequent bouts of pain in the right ankle area.  He stated 
that during the bouts the veteran became diaphoretic and was 
unable to function in any type of activity.  The veteran 
underwent a Thermogram which revealed decreased heat emission 
in the right ankle area, but there were no definite findings 
of reflex sympathetic dystrophy involving the right lower 
extremity.  He stated that it was felt that the veteran most 
likely had a significant causalgia and painful paresthesia in 
the distribution of the peripheral nerves particularly in the 
distal extremities including the peroneal nerve.  

The veteran was afforded a VA examination in September 2000.  
The veteran was noted to have paresthesias in the 
distribution of the peripheral nerves, especially in his 
lower extremities, including the peroneal nerve.  X-ray and 
MRI of the right ankle were normal.  The veteran was 
diagnosed with chronic pain in the right ankle.  

In a letter dated in October 2000, Dr. Gable reported that 
the veteran was seen for severe pain in his right leg.  

A letter dated in November 2000 from R. Buck, M.D., was 
submitted.  Dr. Buck reported that the veteran had been 
treated at his office since May 1993 for recurrent right 
ankle pain.  He reported that the veteran had recently 
utilized the drug Neurontin with some relief of the pain.  He 
reported that the veteran continued an active lifestyle but 
had severe pain on occasion, which limited his ability to 
function in a productive manner.  He concluded that it was 
the opinion of the neurologist (Dr. Gable) that the veteran 
suffered from causalgia, possibly related to a service-
connected injury of his right ankle.  

A letter was submitted from J. Hoffman, M.D., dated in 
October 2002.  Dr. Hoffman reported that he reviewed the 
veteran's case and examined his ankle.  He reported that he 
would consider strongly that the veteran's present condition 
may have been caused by ankle injuries in 1964 and 1965 or 
improper casting that took place at the time of the injury.  
He concluded that improper casting has been known to cause 
nerve damage to extremities.  

Numerous lay statements from the veteran's spouse, children, 
brothers, and friends were submitted in October 2002.  The 
statements reference the fact that the veteran injured his 
right ankle while on active duty and that the veteran's right 
ankle was a chronic source of pain and weakness for the 
veteran.  

The veteran testified before a hearing officer at the RO in 
October 2002.  He reported an inability to run and pain, 
instability, weakness, and limitation of his range of motion 
of his right ankle.  

The veteran also testified before a hearing officer at the RO 
in October 2004.  He reported constant pain, giving way of 
the ankle, weakness, and degenerative changes of the right 
ankle.  He denied swelling and atrophy of the ankle.  

The veteran was afforded a VA peripheral nerve examination in 
November 2004.  The veteran reported pain in his joints and 
some functional loss in terms of decreased walking.  He had 
no paresthesias, dysesthesias, or sensory abnormalities.  
There was normal examination for pinprick, vibration, and 
proprioception in the distal lower extremities.  The 
examiner's impression was that there was no evidence of 
distal sensorimotor peripheral neuropathy despite the fact 
that the veteran had diabetes mellitus.  

The veteran was also afforded a VA joint examination in 
November 2004.  The veteran's main complaint was pain in the 
right ankle.  The veteran reported mild limping with the 
right leg because of his right ankle pain.  The examiner 
reported that the veteran was not using any assistive 
devices, orthosis, or brace.  The veteran reported that his 
job was sedentary and did not affect his right ankle pain.  
He reported that he had right ankle pain flare-ups during 
repetitive motion like walking or standing upright.  The 
veteran reported that his activities of daily living were not 
affected by his right ankle pain.  His recreational 
activities were affected in that he had difficulty walking 
and could not run.  Examination of the right ankle revealed 
normal configuration.  There was pain on palpation of the 
right anteromedial ankle.  The veteran had painful and mild 
limitation of range of motion in the right ankle.  
Dorsiflexion was noted to be 15 degrees.  Plantar flexion was 
35 degrees.  The rest of the range of motion was noted to be 
normal.  The veteran's gait was with mild limping on the 
right ankle because of pain without assistive devices and 
without any orthosis.  During repetitive motion in the right 
ankle, the veteran had increased pain and easy fatigability 
but no decrease of range of motion.  X-rays revealed very 
mild degenerative osteophytes involving the medial malleolus 
with no acute fracture or dislocation.  The veteran was 
diagnosed with chronic pain in the right ankle joint and 
degenerative joint disease.  

VA outpatient treatment reports dated from August 2005 to 
September 2006 revealed no treatment for his degenerative 
joint disease of the right ankle.  

The veteran was afforded a VA examination in July 2006.  
Examination of the right ankle revealed normal configuration.  
There was pain during movement.  The pain started from 
dorsiflexion at 10 degrees and the veteran was able to 
dorsiflex up to 15 degrees.  He had limitation of 
dorsiflexion.  There was also pain during plantar flexion 
starting from 30 degrees and the veteran was able to plantar 
flex up to 35 degrees.  The rest of the range of motion was 
noted to be normal.  During repetitive motion in the right 
ankle, the veteran had increased pain, easy fatigability, and 
no decrease of range of motion.  The veteran's gait was 
normal when walking a short distance and he had mild limping 
on the right leg when walking a distance more than fifty to 
sixty yards.  X-rays of the right ankle joint revealed 
degenerative joint disease.  The veteran was diagnosed with 
chronic pain in the right ankle joint and degenerative joint 
disease.  

The veteran was also afforded a VA peripheral nerve 
examination in July 2006.  The examiner diagnosed the veteran 
with significant right lower extremity sural/peroneal 
neuropathy that was due to the veteran's residual right ankle 
injury in service.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1, 4.10 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  The veteran's claim for a higher 
evaluation for his right ankle degenerative joint disease is 
an original claim that was placed in appellate status by a 
notice of disagreement (NOD) expressing disagreement with an 
initial rating award.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses 
is to be avoided.  
38 C.F.R. § 4.14 (2006).

In this case, for the period from November 24, 2004, the 
veteran's right ankle degenerative joint disease has been 
rated as 10 percent disabling under Diagnostic Code 5010, 
which requires application of the criteria for degenerative 
arthritis, found at Diagnostic Code 5003.  Diagnostic Code 
5003 calls for rating on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  

Diagnostic Code 5271 pertains to limitation of motion of the 
ankle.  38 C.F.R. § 4.71a (2006).  As noted above, for the 
period beginning November 24, 2004, the veteran has been 
rated as 10 percent disabled.  Under Diagnostic Code 5271, a 
10 percent rating is assignable where there is moderate 
limitation of motion, and a 20 percent rating is assignable 
where there is marked limitation of motion.  A 20 percent 
rating is the maximum schedular rating available for an ankle 
disability involving loss of motion.  In evaluating range of 
motion values for the right ankle, the Board notes that the 
normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II (2006).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
applicable diagnostic code, any additional functional loss 
the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40, 4.45 (2006).  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Such factors include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, and 
deformity or atrophy of disuse.

Here, during the time period from November 24, 2004, to July 
18, 2006, there is x-ray evidence of mild degenerative 
changes of the right ankle and mild limitation of motion.  
There was no objective evidence of degenerative changes of 
the right ankle until the November 2004 VA examination.  At 
the VA examination conducted in November 2004, the examiner 
noted that dorsiflexion was to 15 degrees and plantar flexion 
was to 35 degrees.  The rest of the range of motion was noted 
to be normal.  During repetitive motion in the right ankle, 
the veteran had increased pain and easy fatigability, but no 
decrease of range of motion.  X-rays revealed very mild 
degenerative osteophytes involving the medial malleolus with 
no acute fracture or dislocation.  The veteran was diagnosed 
with chronic pain in the right ankle joint and degenerative 
joint disease.  Overall, the evidence is such that veteran's 
total symptomatology may be equated to no worse than 
"moderate" limitation of motion.  As noted above, the veteran 
had mild limitation of range of motion, pain with motion, and 
mild degenerative changes.  Therefore, a 10 percent rating is 
in order when consideration is given to the factors set forth 
in DeLuca and 38 C.F.R. §§ 4.40, 4.45.

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating.  A higher evaluation is 
not available under Diagnostic Code 5270 (ankylosis of the 
ankle), 5272 (ankylosis of the subastrafalar or tarsal 
joint), 5273 (malunion of the os calcis or astragalus) or 
5274 (astragalectomy) because the veteran's right ankle 
disability is not manifested by ankylosis of the ankle, 
ankylosis of the subastrafalar or tarsal joint, malunion of 
the os calcis or astragalus, or astragalectomy.  

As noted above, for the period from July 18, 2006, the date 
of the last VA examination, the veteran was assigned a 20 
percent evaluation, the highest schedular rating available 
for disabilities involving limitation of motion of the ankle.  
There is no ankylosis such that a rating higher than 20 
percent could be granted.  (A 30 percent rating is warranted 
for ankylosis in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees.  
Diagnostic Code 5270.)  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a disability evaluation in excess of the 10 
percent from November 24, 2004, to July 18, 2006, or in 
excess of 20 percent from July 18, 2006, for the veteran's 
right ankle arthritis.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002 and Supp. 
2006); 38 C.F.R. § 3.102 (2006).  

Additionally, the Board finds that there is no showing that 
the veteran's service-connected right ankle arthritis has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of a higher evaluation on an 
extra-schedular basis.  In this regard, the Board notes that 
the arthritis has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating for marked limitation of motion), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Hence, the criteria for invoking the procedures 
set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim in January 2004.  He was 
advised to submit any evidence he had to show that his 
service-connected disability had worsened enough to warrant a 
greater evaluation.  He was also sent a follow-up letters in 
January 2007 and informed of the status of his claim and 
again advised him to submit any evidence he had to show that 
his service-connected disability had worsened enough to 
warrant a greater evaluation.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence of which he was aware.  
In summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran was told of the criteria used to award disability 
ratings and the criteria for assigning an effective date in a 
March 2006 letter from the RO.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained private and VA treatment reports.  The veteran was 
afforded several VA examinations during the pendency of his 
appeal.  The veteran has not alleged that there is any 
outstanding evidence that would support his claim for an 
increased rating.  The Board is not aware of any such 
evidence.


ORDER

Entitlement to an initial rating in excess of 10 percent from 
November 24, 2004, to July 18, 2006, or in excess of 20 
percent from July 18, 2006, for degenerative arthritis of the 
right ankle is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


